DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what the skilled artisan would consider as “facilitate retrieving”.  Additionally, the claim recites retrieving a washed container from the conveying system from inside the building.  It is unclear whether “inside the building” refers to a dirty container. This is confusing since the “dirty” containers are retrieved and loaded onto the conveying system to be washed. Therefore, it is unclear whether the claim should be amended to “locating the first trailer at a loading dock of a building, wherein the conveying system retrieves a container from the inside of the building. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brackmann et al. (6090218).
Re claims 1 and 17, Brackmann et al. teach washing a container comprising a plurality of water jets 44 carried on a wash frame 12 and disposed with a first containment structure (10; Fig. 1) carried on a first trailer (col. 9, lines 1-8); providing a drying system comprising a plurality of air jets 20A, 20B disposed within the first containment structure; providing a conveying system (Fig. 1) configured to convey a container (i.e. shopping cart) thru the wash and drying systems; locating the trailer at a loading dock of a building to facilitate retrieving a washing container from the conveying system from inside the building.   Specifically, col. 1, lines 2-25 teaches that the cleaning system may be fixed or mobile with the use preferably being on site at stores and further teaches that after the cart is washed a coupon is applied to the cart handle, so that the coupons can be redeemed by customers during their subsequent shopping.   Brackmann et al. further teach placing the container onto the conveying system and conveying the container thru the wash and drying system, wherein water jets and air are applied to the object being treated. Re claim 3, refer to Fig. 1 of Brackmann et al. and col. 8, lines 40-55.   Re claim 9, refer to Fig. 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brackmann et al. in view of Fruhling (2673567).
Brackmann et al. fail to teach the limitations of claims 2, and 10-11.   The claims appear to be directed to the assembly of various components of the system.   Absent of a showing of criticality and/or unexpected results, the examiner argues that it would be obvious and well within the level of the skilled artisan to assemble   various components in the system in various positions such that the desired level of cleaning is achieved.  Alternatively, Fruhling teaches a washing system and further teaches in col. 4, lines 55-65 that when the various parts of the washing unit have been properly constructed and assembled, the operation of the washing unit is carried out on the substrate to be cleaned.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brackmann et al. to include assembly and position of the various components of the washing system, as taught by Fruhling, in order to operate the washing module effectively such that the desired level of cleanliness on the object can be achieved.
Claim(s) 4-5, 7-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Brackmann et al. in view of Feistmantl (7300522).
Brackmann et al. teach the invention substantially as claimed with the exception of filtering the cleaning fluid.  Brackmann et al. further fail to teach the energy delivery system.  Feistmantl teaches a mobile cleaning and washing system of cleaning shopping carts, including other objects such as boxes, crates and other containers (col. 1, lines 25-30). In col. 7, lines 20-32, Feistmantl teaches a collecting trough 202 in which used water is collected and filtered for reuse.  It would have been well within the level of the skilled artisan before the effective filing date of the claimed invention to have modified the method of Brackmann et al., to include filtering the cleaning fluid, as taught by Feistmantl, for purposes of removing contaminants/particles such that the cleaning fluid can be recycled and reused.  Re claim 7, Feistmantl teaches an energy supply system (col. 10, lines 20-25) to provide a power generator such that the mobile cleaning unit can be operated independently.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brackmann et al. to include an energy delivery system, as taught by Feistmantl for purposes of ensuring that the mobile cleaning unit can be operated independently.  Brackmann et al. in view of Feistmantl et al. do not specifically taches a second containments structure in a second trailer for the energy delivery system.  In the absence of a showing of criticality and/or unexpected results, it would have been obvious and well within the level of the skilled artisan before the effective filing date of the claimed invention to have modified the modified method of Brackmann et al. to include additional containment devices, such as trailers, trucks, for transport of the energy delivery system to ensure that the mobile cleaning unit can be operated independently during the cleaning process. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brackmann et al. in view of Poitevin (US 4807319).
Brackmann et al. teach the invention substantially as claimed with the exception of a heater for heating the cleaning fluid.  Poitevin teaches a self-containing cleaning system for carts comprising a heater for heating the cleaning fluid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Brackmann et al. to include a heater, as taught by Poitevin, for purposes of heating the cleaning fluid.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brackmann et al. in view of Sadwith (410080).
Brackmann et al. teach the invention substantially as claimed with the exception of flipping the container. Sadwith teaches a method and apparatus for washing and drying reusable containers. Sadwith teaches washing and rinsing the containers and flipping the containers to remove excess fluid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Brackmann et al. to include flipping the container, as taught by Sadwith, for purposes of removing excess fluid from the container. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brackmann et al. in view of O’Keefe, Jr. (6402954).
Brackmann et al. teach the invention substantially as claimed with the exception of filtering the cleaning fluid by reverse osmosis.  O’Keefe, Jr. teaches a method and apparatus for optimizing the filtration of a process fluid. Col. 1, lines 15-30 teaches that it is well known and conventional in the art to employ reverse osmosis filters in order to achieve the necessary filtering of the processing liquid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Brackmann et al., to include a well-known and conventional process such as reverse osmosis, as taught by O’Keefe, Jr., for purposes of filtering the cleaning fluid. 
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brackmann et al. in view of Woytkiw (US2008/0289649)
Brackmann et al. teach the invention substantially as claimed with the exception of the limitations of the computer and display, as well as the variables recited in claim 16.   Woytkiw teaches a sanitizing system of cleaning carts, and other objects (paragraph 23) comprising a control console including a computer having a processor and/or programmable components that monitor, control, wherein the control console includes visual indicators (i.e. displays) which convey a status or operation of any of the components of the wash system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include a computer with display indicators, as taught by Woytkiw, for purposes of providing an automated system which monitors and controls the components of the wash system.  Re claim 16, Brackmann et al. in view of Woytkiw fail to teach the specific variables as recited in claim 16.  However, absent of a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have monitored various variables within the cleaning system, since Woytkiw teaches the control console to monitor and control the components of the sanitizing system. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schwei et al. each a cart sanitizing system. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc